|N THE UN|TED STATES D|STRICT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

JAMES BURNS|DE, et a|.,

P|aintiffs
v. § 3:11-cv-2121
(JUDGE MAR|AN|)
PETERB|LT MOTORS COMPANY,
et al.,
Defendants.
MEMORANDUM OPlN|ON

l. lNTRooucTioN & PRocEDuRAL HlsToRY

Plaintitfs, James and Maria Burnside, initiated this litigation in the Eastern District of
Pennsylvania in September 2017 after Mr. Burnside was allegedly injured when the bobtail
truck he was working on began leaking propane and caught flre. Plaintiffs’ Comp|aint raises
claims for strict products liability, negligence, and breach of warranty against several parties
who designed, marketed, so|d, repaired, and/or inspected the truck, propane tank, or
propane tank’s safety valve.1 (Doc. 1). ln October 2017, Defendant Arrow Tank and
Engineering Company (“Arrow Tank”), the designer and manufacturer of the alleged
defective propane tank, filed a motion to dismiss Plaintiff’s Comp|aint (“First Motion to

Dismiss”), arguing that venue was misplaced in the Eastern District because the accident

 

1 ln addition, Mrs. Burnside has brought a loss of consortium claim against all Defendants. (Doc. 1 1111 112-
113).

instead occurred in this District and that the Comp|aint failed to state a claim upon which
relief could be granted. (Doc. 14). Arrow Tank did not contend in its First Motion to Dismiss
that the Eastern District or this District does not have personal jurisdiction over Arrow Tank.
The action was transferred to this District upon the unopposed motion of Defendant
Engineered Controls lnternational, LLC (“Engineered Controls”). (Doc. 13, Doc. 18, Doc.
21). ln March 2018, Plaintiffs and Arrow Tank stipulated to dismissal of the action against
Arrow Tank without prejudice (Doc. 46, Doc. 47). The stipulation was based on Arrow
Tank’s sworn representation that Arrow Tank did not manufacture or install the safety valve
on the propane tank that was allegedly part of the cause of the accident. (Doc. 46 1[1[ 4-6,
Doc. 46-1). As a result of Arrow Tank’s dismissal from the action, the Court dismissed as
moot Arrow Tank’s First Motion to Dismiss, (Doc. 61).

|n June 2018, Plaintiffs moved to reinstate their claims against Arrow Tank after
learning from Engineered Controls that Arrow Tank’s design of the propane tank made it
impossible to install the safety valve anywhere other than at the very bottom of the propane
tank, which could contribute to a buildup of sludge and the failure of the safety valve. (Doc.
62111] 11-13). The Court granted Plaintiffs’ motion to reinstate claims against Arrow Tank
and directed Arrow Tank to respond to the Comp|aint. (Doc. 65). On July 27, 2018, Arrow
Tank filed a second motion to dismiss Plaintiff’s Comp|aint (“Second Motion to Dismiss”)
(Doc. 69). ln the Second l\/lotion to Dismiss, Arrow Tank argues for the first time that the

action should be dismissed because this Court does not have personal jurisdiction over

Arrow Tank and reiterates from the First Motion to Dismiss that the Comp|aint fails to state a
claim upon which relief can be granted (Doc. 70). For the reasons that follow, the Court
will deny the Second l\/lotion to Dismiss.
l|. FAcTuAL BAcKGRouND
On July 21 , 2017, Mr. Burnside was allegedly injured in Avoca, Pennsylvania, when
the bobtail truck he was working on began leaking propane and caught f\re. (Doc. 1 1111 10,
15). According to Plaintiffs, “Defendant Arrow Tank designed, marketed, sold, supplied
and/or distributed the subject product, the propane tank located atop the aforementioned
bobtail truck and its component parts which caught fire.” (ld. 11 12). Plaintiffs allege that
Arrow Tank is a Minnesota corporation, with corporate headquarters and principal place of
business in that state, but further allege that Arrow Tank placed the propane tank “into the
stream of commerce.” (ld. 1111 3, 41). According to documents submitted by Arrow Tank in
connection with its Second Motion to Dismiss, the propane tank was sold by Arrow Tank to
Motor Transportation Service in Cortland, New York. (Doc. 70 at 3, Doc. 70-1).2
||l. STANDARD oF REerw
Under Federal Rule of Civil Procedure 12, a defendant may move to dismiss a

complaint for lack of personal jurisdiction Fed. R. Civ. P. 12(b)(2). “Once challenged, the

 

2 ln considering the lack of personal jurisdiction argument in the Second Motion to Dismiss, the Court is
permitted to consider evidence outside of the pleadings. Babyage.com, lnc. v. Ctr. for Envtl. Health, 90 F.
Supp. 3d 348, 350-51, 351 n.1 (M.D. Pa. 2015) (citing Time Share Vacation Club v. Atl. Resorts, Ltd., 735
F.2d 61, 66 n.9 (3d Cir. 1994)) (“[VV]hen the Court reviews a Comp|aint under Federal Rule 12(b)(2) for the
existence of personal jurisdiction, it must look to ‘sworn affidavits or other competent evidence’ outside the
pleadings, and not merely rely on the allegations in Plaintist Comp|aint alone.”)

3

 

plaintiff bears the burden of establishing personal jurisdiction.” O’Connor v. Sandy Lane
Hote/ Co., 496 F.3d 312, 316 (3d Cir. 2007). “However, when the court does not hold an
evidentiary hearing on the motion to dismiss, the plaintiff need only establish a prima facie
case of personal jurisdiction and the plaintiff is entitled to have its allegations taken as true
and all factual disputes drawn in its favor.” MiI/er Yacht Sales, Inc. v. Smith, 384 F.3d 93,
97 (3d Cir. 2004); see also Toys “R” Us, /nc. v. Step Two, S.A., 318 F.3d 446, 457 (3d Cir.
2003) (“lt is well established that in deciding a motion to dismiss for lack of jurisdiction, a
court is required to accept the plaintiffs allegations as true, and is to construe disputed facts
in favor of the plaintiff.”); Eurofins Pharma US Holdings v. BioA/liance Pharma SA, 623 F.3d
147, 155 (3d Cir. 2010) (same). “Of course, by accepting a plaintist facts as true when a
motion to dismiss is originally made, a court is not precluded from revisiting the issue if it
appears that the facts alleged to support jurisdiction are in dispute.” Carteret Sav. Bank, FA
v. Shushan, 954 F.2d 141, 142 n.1 (3d Cir. 1992).

A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) if it
does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

V. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

 

 

“Whi|e a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiffs obligation to provide the grounds of his entitlement
to relief requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” Twomb/y, 550 U.S. at 555 (internal citations,
alterations, and quotations marks omitted). A court “take[s] as true all the factual allegations
in the Comp|aint and the reasonable inferences that can be drawn from those facts, but . . .
disregard[s] legal conclusions and threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements.” Ethypharm S.A. France v. Abbotf Labs., 707
F.3d 223, 231 n.14 (3d Cir. 2013) (internal citation, alteration, and quotation marks omitted).
Thus, “the presumption of truth attaches only to those allegations for which there is
sufficient ‘factual matter to render them ‘plausible on [their] face.”’ Schuchardt v. President
of the U.S., 839 F.3d 336, 347 (3d Cir. 2016) (alteration in original) (quoting lqbal, 556 U.S.
at 679). “Conclusory assertions of fact and legal conclusions are not entitled to the same
presumption.” ld.

“Although the plausibility standard ‘does not impose a probability requirement,’ it
does require a pleading to show ‘more than a sheer possibility that a defendant has acted
unlawfully.”’ Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal
citation omitted) (first quoting Twombly, 550 U.S. at 556; then quoting lqbal, 556 U.S. at

678). “The plausibility determination is ‘a context-specific task that requires the reviewing

 

 

court to draw on its judicial experience and common sense."’ ld. at 786-87 (quoting
/qba/, 556 U.S. 679).

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court
must permit a curative amendment unless such an amendment would be inequitable or
futile.” Phi//ips v. Cty. ofA/legheny, 515 F.3d 224l 245 (3d Cir. 2008).

1E1ven when plaintiff does not seek leave to amend his complaint after a

defendant moves to dismiss it, unless the district court finds that amendment

would be inequitable or futile, the court must inform the plaintiff that he or she

has leave to amend the complaint within a set period of time.

ld.
lV. ANALYsis

The Court will first address Arrow Tank’s personal jurisdiction argument before
turning to its failure to state a claim argument. Both arguments fail to convince the Court
that dismissal is warranted.

A. ARRow TANk HAs WAivED A LAck oF FERsoNAL JuR\lechoN DEFENsE.

Citing the Comp|aint, Arrow Tank first contends that this Court does not have
personal jurisdiction over it because it is a Minnesota company, with headquarters and
operations in Minnesota. (Doc. 70 at 2-3). ln support of this argument, Arrow Tank
“incorporates the legal argument and supporting citations set forth within” Defendant

Peterbilt Motors Company’s (“Peterbi|t’s") motion to dismiss and supporting brief (Doc. 26,

Doc. 26-1), which likewise argued that the Court did not have personal jurisdiction over

 

Peterbilt.3 (Doc. 70 at 2). Citing Federal Rules of Civil Procedure 12(g) and (h)(1) and case
law from this Circuit, Plaintiffs respond that Arrow Tank has waived its lack of personal
jurisdiction defense by not raising it in the First Motion to Dismiss, (Doc. 71 at 3-5). Arrow
Tank offers no argument in response, as it did not submit a reply brief.

The Court agrees with Plaintiffs. Federal Rule of Civil Procedure 12(b)(2) allows a
party to assert a defense of lack of personal jurisdiction by motionl but Rule 12(g)(2)
specifies the party cannot raise such a defense if it “was available to the party but omitted
from [an] earlier motion" under Rule 12.4 Fed. R. Civ. P. 12(b)(2), (g)(2). Rule12(h)(1)(A)
further explains the consequences for failing to raise a personal jurisdiction defense in the
first Rule 12 motion: the party waives the defense. Fed. R. Civ. P. 12(h)(1)(A) (specifying
the party waives any Rule 12(b)(2)-(5) defense by “omitting it from a motion in the
circumstances described in Rule 12(g)(2)”). The Advisory Committee commentary on Rules
12(g) and 12(h) states that the purpose of those rules is to prevent “piecemeal consideration
of a case” and to “allow the court to do a reasonably complete job” assessing the threshold

defenses of a party. Fed. R. Civ. P. 12(g), (h) advisory committee’s notes to 1966

 

3 ln ruling upon Peterbilt’s motion to dismiss, the Court accepted Peterbilt’s personal jurisdiction argument,
finding that Plaintiffs had failed to establish general or specific personal jurisdiction over Peterbilt and
rejecting Plaintiffs’ “stream of commerce” argument as to Peterbilt’s contacts with Pennsylvania. (Doc. 63
at 4-10). However, the Court allowed Plaintiffs to conduct limited jurisdictional discovery and offered
Plaintiffs the opportunity to amend the Comp|aint to establish that this Court did indeed have personal
jurisdiction over Peterbilt. (ld. at 11-12). Plaintiffs failed to amend their Comp|aint, and the Court granted
Peterbilt’s subsequent motion to dismiss the action against it with prejudice. (Doc. 87, Doc. 88).

4 Rule 12(g)(2) provides for exceptions as noted in Rule 12(h)(2) or (3), including raising the defense of
failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(g)(2), (h)(2), (h)(3). Rule
12(h)(2) and (h)(3) are not at issue in this case.

7

 

amendment; see also, e.g., Myers v. Am. Dental Ass’n, 695 F.2d 716, 720-21 (3d Cir. 1982)
(finding waiver of personal jurisdiction defense when not raised in first motion to dismiss and
discussing the policy goals of Rules 12(g) and (h)); Emekekwue v. Offor, No. 11-cv-1747,
2012 WL 5249414, at *3-4 (M.D. Pa. Oct. 24, 2012) (quoting 5C Arthur R. Mi||er & Mary Kay
Kane, Federal Practice and Procedure § 1391 (3d ed.1998 & Supp. 2012) (Rule 12(h)(1)
“advises a litigant to exercise great diligence in challenging personal jurisdiction, venue, or
service of process”)). ln Myers, the Third Circuit emphasized that Rule 12(h) waiver:
reflects a strong policy against tardily raising defenses that go not to the

merits of the case but to the legal adequacy of the initial steps taken by the

plaintiff in his litigation . . . [and this] rule benefits the court as well as the

opposing party by requiring a litigant to raise certain technical objections, the

basis of which should be apparent from the outset of the action, before the

litigation has moved forward.

Myers, 695 F.2d at 721.

Here, in its Second Motion to Dismiss Arrow Tank wishes to rely on the favorable
opinion of the Court with respect to a similar “technical objection” of lack of personal
jurisdiction previously raised by former defendant Peterbilt, but Arrow Tank is precluded
from doing so. Arrow Tank has waived the ability to raise the lack of personal jurisdiction
defense because it was available to Arrow Tank before filing the First Motion to Dismissl

Fed. R. Civ. P. 12(g)(2), and was not raised in that motion, Fed. R. Civ. P. 12(h)(1)(A).

Accordingly, the Court will deny Arrow Tank’s motion to dismiss on these grounds.

 

 

B. PLAiNTiFFs’ CoMPLAiNT SuFFiciENTLY STATES CLAiMs FoR RELiEF.

Arrow Tank next argues that the Complaint fails to state a claim upon which relief
can be granted under Federal Rule of Civil Procedure 12(b)(6). (Doc. 70 at 3-7). Arrow
Tank posits that the Complaint contains “technical pleading errors” under Federal Rule of
Civil Procedure 10(b) because multiple claims against Arrow Tank, such as strict products
liability and negligence, are contained in a single count, and the Complaint is “not pled in a
plain, or concise, manner” in accordance with Federal Rule of Civil Procedure 8(a)(2). (Doc.
70 at 3-4). Arrow Tank also argues that the Complaint fails to meet the lqba//Twombly
pleading standard because the factual allegations are generic and formulaic “recitations of
legal conclusions” and that the Plaintiffs’ apparent theory of liability has shifted over time
and no such theory is pled in the Complaint. (ld. at 4-7). ln the alternative, assuming that
the Court rejects Arrow Tank’s request to dismiss the Comp|aint, Arrow Tank urges the
Court to require Plaintiffs to “make a more appropriate recital of their claims, pursuant to
Federal Rule of Civil Procedure 12(e).” (Doc. 70 at 7). Plaintiffs respond that their claims
against Arrow Tank are readily identifiable and adequately pled, and that the Court has
already “implicitly recognized” that the Complaint sufhciently pleads a claim for relief by
granting Plaintiffs’ motion to reinstate claims against Arrow Tank. (Doc. 71 at 5-9).

The Court finds that Plaintiffs’ Comp|aint, while perhaps not the most artful or
efficient presentation of the claims at issue, sufficiently pleads claims for relief against Arrow

Tank and puts Arrow Tank on notice of what claims are being alleged against it. To start,

 

 

 

contrary to Arrow Tank’s argument, the Complaint does not violate Rule 10(b) and thus
necessitate dismissal with direction to amend. Rule 10(b) states that “[i]f doing so would
promote clarity, each claim founded on a separate transaction or occurrence . . . must be
stated in a separate count.” Fed. R. Civ. P. 10(b). “The purpose of the requirement of
separate counts is to clarify the issues and simplify the trial.” Williamson v. Columbia Gas &
E/ec. Corp., 186 F.2d 464, 469 (3d Cir. 1950).
Courts may require repleading pursuant to Rule 10(b) when three
circumstances are present: “where multiple claims are asserted, where they
arise out of separate transactions or occurrences, and where separate
statements will facilitate a clear presentation." Bautista v. Los Angeles Cty.,
216 F.3d 837, 840-41 (9th Cir. 2000) (citing 5 Charles Alan Wright & Arthur
R. Mi||er, Federal Practice and Procedure § 1324 (2d ed. 1990)). And when a
complaint is brought against several distinct defendants, “separate
statements with regard to each defendant are particularly helpful in apprising
the individual defendants of claims pertaining only to them." Wright & Mi||er,
supra, § 1324.
A.B. ex rel. C.D. v. l/i'ne/and Bd. of Educ., No. 17-cv-11509, 2018 WL 3141831, at *6
(D.N.J. June 27, 2018) (full citations added). Thus, courts have required repleading
in cases where a count assert multiple, hard to distinguish claims in lengthy
recitations of numerous events occurring over a period of time. Id., at *6 (requiring
repleading in a case where a count contained multiple claims under divergent federal
and state law that were spread across “113 paragraphs and numerous sub-

paragraphs,” combined numerous defendants, and essentially “unspool[ed] the

entire history of the case").

10

 

 

 

Those are not the circumstances presented here, and repleading is not
required under Rule 10(b). Plaintiffs have alleged that one “transaction or
occurrence,” the accident involving the bobtail truck and propane tank on July 21,
2017, caused Mr. Burnside’s injuries. (Doc. 1 11 15). With respect to Arrow Tank,
Plaintiffs further allege that a defect in the propane tank was the cause of the
accident and Mr. Burnside’s injuries. (ld. 1111 40-63). While Plaintiffs assert multiple
theories of liability in the Complaint’s count against Arrow Tank (strict products
liability based on manufacturing, design, and/or failure to warn defects; negligence;
and breach of warranty), they are pled in separate paragraphs and are identifiable
(ld. 111141-44, 49-54 (strict products liability); 45-48 (negligence); 62-63 (breach of
warranty)).

Apart from Rule 10(b), the Court finds that the Complaint satisfies Rule
8(a)(2) as a “short and plain statement of the claim showing that the pleader is
entitled to relief,” Fed. R. Civ. P. 8(a)(2), that “give[s] the defendant fair notice of
what the . . . claim is and the grounds upon which it rests,” Gieh/ v. Terex Uti/s., No.
12-cv-83, 2012 WL 1183719, at *2 (l\/l.D. Pa. April 9, 2012) (quoting Erickson v.
Pardus, 551 U.S. 89, 93 (2007) (per curiam)). Somewhat ironically, Arrow Tank
argues the factual allegations set forth in the Complaint are “generic and formulaic,”
but then fails to provide the Court with any specific argument or guidance as to how

the factual allegations are deficient in establishing any element of the legal claims

11

 

 

 

pled by Plaintiffs.5 Accordingly, the Court’s review of the Complaint is focused on
Arrow Tank’s contention that the “theory of liability against [Arrow Tank]” has shifted
over time from the belief that Arrow Tank manufactured or installed the safety valve
to the belief that the propane tank was designed in such a way as to make the
installation of the safety valve only possible at the bottom of the tank, which could
affect the safety valve’s operation. (Doc. 70 at 6). However, it is not necessary for
Plaintiffs to commit to a particular, detailed theory of the nature of the defect at the
pleading stage, as any such theory can and will be refined upon factual and expert
discovery. See, e.g., Tincher v. Omega Flex, /nc., 104 A.2d 328, 426-27 (Pa. 2014)
(noting that plaintiff must allege a “prima facie case premised upon either a
‘consumer expectations’ or ‘risk-utility’ theory, or both . . . [and that] [a]s discovery
and case preparation proceed, and the evidentiary record evolves, the plaintiff may
choose to pursue or abandon either theory, or pursue both, if the evidence so
warrants"); l/o/in v. Gen. E/ec. Co., 189 F. Supp. 3d 411, 421 (D.N.J. 2016) (citing
A/in v. Am. Honda Motor Co., No. 08-cv-4825, 2010 WL 1372308, at *6 (D.N.J. Mar.
31, 2010)) (denying motion to dismiss breach of warranty case involving gas range

ovens and finding the classification of “design defects or defects in materials or

 

5 The Court notes that Plaintiffs’ briefing on the Second Motion to Dismiss fares little better on these
grounds, as Plaintiffs mostly recite the factual allegations in their Complaint rather than explain the
elements of the legal claims alleged and demonstrate how the factual allegations plausibly establish those
elements. However, as discussed infra, Arrow Tank’s only specific objection to Plaintiffs’ pleading strategy
appears to be that they have not pled facts to demonstrate the specific nature of the defects in the propane
tank.

12

 

 

workmanship [are] issues [that] must await factual development”); Barton v. Lowe’s
Home Ctrs., lnc., 124 A.3d 349, 356 (Pa. Super. Ct. 2015) (“A more precise
identification of the design defect, manufacturing defect or failure-to-warn defect is a
matter for discovery and reports from experts. . . .”). “[l]t is accepted practice for a
plaintiff to proceed under more than one defect theory.” Ban‘on, 124 A.3d at 355
(citing, inter a//a, Giehl, 2012 WL 1183719, at *9-10).

Here, Plaintiffs have taken a broad approach, alleging that the propane tank
was defective under both the “consumer expectations” and “risk-utility” theories
elaborated in Tincher (Doc. 1 11 41), and alleging that there were defects in both the
propane tank’s design and manufacture (ld. 1142). Plaintiffs further allege that Arrow
Tank provided “defective warnings and instructions” regarding the use of the
propane tank, making it “unsafe and unfit for consumer use.” (ld.1111 52-53).
Plaintiffs allege that Arrow Tank is strictly liable for this conduct. (ld. 1151). Plaintiffs
additionally allege that Arrow Tank was negligent in failing to remedy the defect (id. 11
45-48) and that Arrow Tank violated express and implied warranties by selling the
defective propane tank (id. 1111 62-63). At this early stage of the litigation and in the
absence of specific argument by Arrow Tank to the contrary, these allegations are

sufficient to state claims for relief.

13

 

V. CoNcLusioN

For the reasons outlined above, the Court will deny Arrow Tanks’ Motion to Dismiss.

A separate Order follows.

 
   

~».
`\ ..

 

Rol>en otuananM

United States District Judge

14

 

